      Case 1:03-md-01570-GBD-SN Document 4335 Filed 01/04/19 Page 1 of 2



                     MDL 1570 PLAINTIFFS’ EXECUTIVE COMMITTEES
                             In re: Terrorist Attacks on September 11, 2001 (S.D.N.Y.)

    Plaintiffs’ Executive Committee for Personal                      Plaintiffs’ Executive Committee for
               Injury and Death Claims                                         Commercial Claims
 Ronald L. Motley (1944-2013)                                   Stephen A. Cozen, Co-Chair
 Jodi Westbrook Flowers / Donald A. Migliori, Co-Chairs         Sean Carter, Co-Chair
 MOTLEY RICE LLC                                                COZEN O’CONNOR
 James P. Kreindler, Co-Chair
 KREINDLER & KREINDLER LLP

 Andrew J. Maloney III, Co-Liaison Counsel                      J. Scott Tarbutton, Liaison Counsel
 KREINDLER & KREINDLER LLP                                      COZEN O’CONNOR
 Robert T. Haefele, Co-Liaison Counsel
 MOTLEY RICE LLC
                                                          VIA ECF
January 4, 2019

 The Honorable Sarah Netburn, U.S. Magistrate Judge
 United States District Court for the S.D.N.Y.
 Thurgood Marshall U.S. Courthouse, Room 430
 40 Foley Square
 New York, NY 10007

         Re:       In Re: Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN)

Dear Judge Netburn:

         The Plaintiffs’ Executive Committees (“PECs”), on behalf of all plaintiffs, write concerning
the letter submitted this afternoon by the Department of Justice, ECF No. 4334, regarding the
Standing Order staying “all civil cases (other than civil forfeiture cases) in which the United States
Attorney’s Office for the Southern District of New York has appeared as counsel of record for the
United States, its agencies, or its employees” until “the business day after the President signs into
law a budget appropriation that restores Department of Justice funding.” Standing Order M10-468
(“the Standing Order”). As the Court is aware, the United States Attorney’s Office for the Southern
District of New York has appeared in these MDL proceedings, as counsel of record for the United
States and certain of its agencies.

         While the PECs certainly do not believe that an omnibus stay of all proceedings in this MDL
is necessary, various aspects of the MDL will be impacted by the shutdown and resulting resource
and legal limitations imposed on the DOJ and relevant agencies. In this regard, the PECs note that
the shutdown has put the FBI document production completely on hold, including the ongoing
document review. Plaintiffs understand that prior to the shutdown, the FBI was in the midst of
preparing several more tranches of responsive documents for production. In addition to delaying
the responses of the agencies to the subpoenas and production of records relevant to the ongoing
discovery proceedings for an uncertain time, the shutdown may also make it impossible for plaintiffs
to continue to pursue certain necessary and important initiatives, such as the service of subpoenas
that might require review by the FBI and/or DOJ prior to issuance. The shutdown may also impact
the ability of the parties to proceed with depositions of witnesses whom the PECs may want to
show documents from the FBI production. Similarly, we understand that discussions between the


LEGAL\39538834\1
      Case 1:03-md-01570-GBD-SN Document 4335 Filed 01/04/19 Page 2 of 2
The Honorable Sarah Netburn
January 4, 2019
Page 2
_______________________________________

PECs and DOJ aimed at narrowing the disputes relating to the CIA and Treasury subpoenas, which
are relevant to the claims against the non-sovereign defendants and required to bring any disputes to
the Court’s attention, are being deferred. These are just a few examples.

         In order to properly and efficiently disentangle aspects of the MDL that are impacted by the
shutdown from those that are not, the PECs respectfully propose that the Court direct the PECs,
DOJ, Defendants’ Executive Committee, counsel for the Kingdom of Saudi Arabia, and counsel for
Dallah Avco to meet and confer by Wednesday January 9, 2019, and to submit a proposal or
proposals for modification of the Standing Order by Friday January 11, 2019. Our goal would be to
arrive at a joint proposal acceptable to all constituencies, but if that is not possible, to concisely
summarize the areas of agreement and disagreement.

Respectfully submitted,

 MOTLEY RICE LLC                                    COZEN O’CONNOR

  By: /s/ Robert T. Haefele                         By: /s/ Sean P. Carter
      ROBERT T. HAEFELE                                 SEAN P. CARTER
      MOTLEY RICE LLC                                   COZEN O’CONNOR
      28 Bridgeside Boulevard                           One Liberty Place
      Mount Pleasant, SC 29465                          1650 Market Street, Suite 2800
      Tel.: (843) 216-9184                              Philadelphia, Pennsylvania 19103
      Email: rhaefele@motleyrice.com                    Tel.: (215) 665-2105
                                                        Email: scarter@cozen.com
      For the Plaintiffs’ Exec. Committees
                                                         For the Plaintiffs’ Exec. Committees

 KREINDLER & KREINDLER LLP

 By: /s/ James P. Kreindler
      JAMES P. KREINDLER
      KREINDLER & KREINDLER LLP
      750 Third Avenue
      New York, New York 10017
      Tel.: 212-687-8181
      Email: jkreindler@kreindler.com
      For the Plaintiffs’ Exec. Committees

cc:     The Honorable George B. Daniels, via ECF
        All Counsel of Record via ECF




LEGAL\39538834\1
